SECURITIES ESCROW AGREEMENT SECURITIES ESCROW AGREEMENT, dated as of , 2012 (“Agreement”), by and among DIGNYTE, INC, a Nevada corporation (“Company”), Andreas A. McRobbie-Johnson(collectively “Initial Stockholder”) and FIRST AMERICAN STOCK TRANSFER INC., an Arizona corporation (“Escrow Agent”). WHEREAS, the Company has resolved to conduct a private placement of its Common Stock, all as more fully described in the Company’s final Prospectus, dated , 2012 (“Prospectus”) comprising part of the Company’s Registration Statement on Form S-1 (FileNo.-) under the Securities Act of 1933, as amended (“Registration Statement”), declared effective on , 2012 (“Effective Date”). WHEREAS, the Initial Stockholder have agreed as a condition of the sale of the Common Stock to deposit their shares of Common Stock of the Company, as set forth opposite their respective names in Exhibit “A” attached hereto (collectively the “Escrow Securities”), in escrow as hereinafter provided. WHEREAS, the Company and the Initial Stockholder desire that the Escrow Agent accept the Escrow Securities, in escrow, to be held and disbursed as hereinafter provided. IT IS AGREED: 1.Appointment of Escrow Agent. The Company and the Initial Stockholder hereby appoint the Escrow Agent to act in accordance with and subject to the terms of this Agreement and the Escrow Agent hereby accepts such appointment and agrees to act in accordance with and subject to such terms. 2.Deposit of Escrow Securities. On or before the Effective Date, each of the Initial Stockholder shall deliver to the Escrow Agent certificates representing his, her or its respective Escrow Securities, to be held and disbursed subject to the terms and conditions of this Agreement. Each Initial Stockholder acknowledges that the certificate representing his, her or its Escrow Securities is legended to reflect the deposit of such Escrow Securities under this Agreement. 3.Disbursement of the Escrow Securities. The Escrow Agent shall hold the Escrow Securities listed in Exhibit A until one year after the consummation of a Business Combination and shall hold the Escrow Securities in Exhibit B until the consummation of a Business Combination (as defined in the Registration Statement) (“Escrow Period”), on which date it shall, upon written instructions from the Initial Stockholder, disburse the Initial Stockholder’s Escrow Securities (and any applicable stock power) to such Initial Stockholder; provided, however, that if the Escrow Agent is notified by the Company pursuant to Section 6.6 hereof that the Company is being liquidated at any time during the Escrow Period, then the Escrow Agent shall promptly destroy the certificates representing the Escrow Securities; provided further, however, that if, after the Company consummates a Business Combination (as such term is defined in the Registration Statement), it (or the surviving entity) subsequently consummates a liquidation, merger, stock exchange or other similar transaction which results in all of the stockholders of such entity having the right to exchange their shares of Common Stock for cash, securities or other property, then the Escrow Agent will, upon receipt of a certificate, executed by the Chairman of the Board, President or other authorized officer of the Company, in form reasonably acceptable to the Escrow Agent, that states that such transaction is then being consummated, release the Escrow Securities to the Initial Stockholder upon consummation of the transaction so that they can similarly participate. The Escrow Agent shall have no further duties hereunder after the disbursement or destruction of the Escrow Securities in accordance with this Section3. 4.Rights of Initial Stockholder in Escrow Securities. 4.1Voting Rights as a Stockholder. Except as herein provided, the Initial Stockholder shall retain all of their rights as stockholders of the Company during the Escrow Period, including, without limitation, the right to vote such shares. 1 4.2Dividends and Other Distributions in Respect of the Escrow Securities. During the Escrow Period, all dividends payable in cash with respect to the Escrow Securities shall be paid to the Initial Stockholder, but all dividends payable in stock or other non-cash property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in accordance with the terms hereof. As used herein, the term “Escrow Securities” shall be deemed to include the Non-Cash Dividends distributed thereon, if any. 4.3Restrictions on Transfer. During the Escrow Period, no sale, transfer or other disposition may be made of any or all of the Escrow Securities except for transfers to persons or entities controlling, controlled by, or under common control with such entity, or to any stockholder, member, partner or limited partner of such entity; provided, however, that such transfers may be implemented only upon the respective transferee’s written agreement to be bound by the terms and conditions of this Agreement, the Initial Stockholder shall not pledge or grant a security interest in the Escrow Securities or grant a security interest in their rights under this Agreement without the prior consent of the Company. 5.Concerning the Escrow Agent. 5.1Good Faith Reliance. The Escrow Agent shall not be liable for any action taken or omitted by it in good faith and in the exercise of its own best judgment, and may rely conclusively and shall be protected in acting upon any order, notice, demand, certificate, opinion or advice of counsel (including counsel chosen by the Escrow Agent), statement, instrument, report or other paper or document (not only as to its due execution and the validity and effectiveness of its provisions, but also as to the truth and acceptability of any information therein contained) which is believed by the Escrow Agent to be genuine and to be signed or presented by the proper person or persons. The Escrow Agent shall not be bound by any notice or demand, or any waiver, modification, termination or rescission of this Agreement unless evidenced by a writing delivered to the Escrow Agent signed by the proper party or parties and, if the duties or rights of the Escrow Agent are affected, unless it shall have given its prior written consent thereto. 5.2Indemnification. The Escrow Agent shall be indemnified and held harmless by the Company from and against any expenses, including counsel fees and disbursements, or loss suffered by the Escrow Agent in connection with any action, suit or other proceeding involving any claim which in any way, directly or indirectly, arises out of or relates to this Agreement, the services of the Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other than expenses or losses arising from the gross negligence or willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of any demand or claim or the commencement of any action, suit or proceeding, the Escrow Agent shall notify the other parties hereto in writing. In the event of the receipt of such notice, the Escrow Agent, in its sole discretion, may commence an action in the nature of interpleader in an appropriate court to determine ownership or disposition of the Escrow Securities or it may deposit the Escrow Securities with the clerk of any appropriate court or it may retain the Escrow Securities pending receipt of a final, non-appealable order of a court having jurisdiction over all of the parties hereto directing to whom and under what circumstances the Escrow Securities are to be disbursed and delivered. The provisions of this Section 5.2 shall survive in the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below. 5.3Compensation. The Escrow Agent shall be entitled to reasonable compensation from the Company for all services rendered by it hereunder. The Escrow Agent shall also be entitled to reimbursement from the Company for all expenses paid or incurred by it in the administration of its duties hereunder including, but not limited to, all counsel, advisors’ and agents’ fees and disbursements and all taxes or other governmental charges. 5.4Further Assurances. From time to time on and after the date hereof, the Company and the Initial Stockholder shall deliver or cause to be delivered to the Escrow Agent such further documents and instruments and shall do or cause to be done such further acts as the Escrow Agent shall reasonably request to carry out more effectively the provisions and purposes of this Agreement, to evidence compliance herewith or to assure itself that it is protected in acting hereunder. 5.5Resignation. The Escrow Agent may resign at any time and be discharged from its duties as escrow agent hereunder by its giving the other parties hereto written notice and such resignation shall become effective as hereinafter provided. Such resignation shall become effective at such time that the Escrow Agent shall turn over to a successor escrow agent appointed by the Company, the Escrow Securities held hereunder. If no new escrow agent is so appointed within the 60 day period following the giving of such notice of resignation, the Escrow Agent may deposit the Escrow Securities with any court it reasonably deems appropriate. 2 5.6Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged from its duties as escrow agent hereunder if so requested in writing at any time by the other parties hereto, jointly, provided, however, that such resignation shall become effective only upon acceptance of appointment by a successor escrow agent as provided in Section 5.5. 5.7Liability. Notwithstanding anything herein to the contrary, the Escrow Agent shall not be relieved from liability hereunder for its own gross negligence or its own willful misconduct. 6.Miscellaneous. 6.1Governing Law. This Agreement shall for all purposes be deemed to be made under and shall be construed in accordance with the laws of the State of Arizona, without giving effect to conflicts of law principles that would result in the application of the substantive laws of another jurisdiction (whether of the State of Arizona or any other jurisdiction that would cause the application of the laws of any jurisdiction other than the State of Arizona). The Company hereby agrees that any action, proceeding or claim against it arising out of or relating in any way to this Agreement shall be brought and enforced in the courts of the State of Arizona or the United States District Court for the District of Arizona, and irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives any objection to such exclusive jurisdiction and that such courts represent an inconvenience forum. Any such process or summons to be served upon the Company may be served by transmitting a copy thereof by registered or certified mail, return receipt requested, postage prepaid, addressed to it at the address set forth in Section 6.5 hereof. Such mailing shall be deemed personal service and shall be legal and binding upon the Company in any action, proceeding or claim. 6.2Entire Agreement. This Agreement contains the entire agreement of the parties hereto with respect to the subject matter hereof and, except as expressly provided herein, may not be changed or modified except by an instrument in writing signed by the party to the charged. It may be executed in several original or facsimile counterparts, each one of which shall constitute an original, and together shall constitute but one instrument. 6.3Headings. The headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation thereof. 6.4Binding Effect. This Agreement shall be binding upon and inure to the benefit of the respective parties hereto and their legal representatives, successors and assigns. 6.5Notices. Any notice or other communication required or which may be given hereunder shall be in writing and either be delivered personally or be mailed, certified or registered mail, or by private national courier service, return receipt requested, postage prepaid, and shall be deemed given when so delivered personally or, if mailed, two days after the date of mailing, as follows: If to the Company, to: Dignyte, Inc. 605 W. Knox Rd., Suite 202 Tempe, AZ 85284 Attn: President If to a Stockholder, to his or her address set forth in Exhibit A. and if to the Escrow Agent, to: First American Stock Transfer, Inc. 4747 N. 7th Street, Suite 170 Phoenix, AZ 85014 Attn: Salli Marinov 3 A copy of any notice sent hereunder shall be sent to: and: Stoecklein Law Group, LLP 401 West A Street San Diego, CA 92101 Attn: Donald S. Stoecklein, Esq. The parties may change the persons and addresses to which the notices or other communications are to be sent by giving written notice to any such change in the manner provided herein for giving notice. 6.6Liquidation of the Company. The Company shall give the Escrow Agent written notification of the liquidation and dissolution of the Company in the event that the Company fails to consummate a Business Combination within the time period(s) specified in the Prospectus. 6.7Counterparts. This Agreement may be executed in any number of counterparts and each of such counterparts shall for all purposes be deemed to be an original, and all such counterparts shall together constitute but one and the same instrument. WITNESS the execution of this Agreement as of the date first above written. DIGNYTE, INC. By:/S/ Andreas A. McRobbie Name: Andreas A. McRobbie-Johnson Title: President & CEO INITIAL STOCKHOLDER: /S/Andreas A. McRobbie Name: Andreas A. McRobbie-Johnson FIRST AMERICAN STOCK TRANSFER, INC. By: /S/ Salii Marinov Name: Salli Marinov Title: President 4 EXHIBIT A Name and Address of Initial Stockholder Number of Shares Stock Certificate Number Andreas A. McRobbie-Johnson 6081 W. Park Ave Chandler, AZ 85226 5
